                                                          1
                                                         1
                                                         22
                                                         3
                                                          3
                                                         4
                                                         54
                                                         65
                                                         7
                                                         86
                                                         97
                                                        10                                    UNITED STATES DISTRICT COURT
                                                        118                                   EASTERN DISTRICT OF CALIFORNIA
                                                        129
                                                        13
                                                         10
                                                        14
                                                                     GRACIELA SANCHEZ, individually,         CASE NO.: 2:20-CV-01436-TLN-AC
                                                        15
                                                         11          and on behalf of other members of the
                           Los Angeles, California 90071-2627




                                                        16
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                         12          general public similarly situated,      [Discovery Documents: Referred to
                                                        17
                                                                                                             Magistrate Judge Allison Claire]
                                                        18
                                                         13                      Plaintiff,
                                                        19
                                                         14                                                  [Removed from Solano County Superior
                                                        20
                                                                           v.                                Court Case No. FCS054734]
                                                        21
                                                         15
                                                        22
                                                         16          ABBOTT LABORATORIES, an Illinois        [PROPOSED] ORDER GRANTING
                                                        23
                                                                     corporation; and DOES 1 through 100,    CONTINUANCE OF HEARING RE
                                                        24
                                                         17          inclusive,                              PLAINTIFF’S DISCOVERY
                                                        25
                                                         18                                                  MOTIONS
                                                        26
                                                                                 Defendant.
                                                        27
                                                         19                                                  Complaint Filed:   May 4, 2020
                                                        28
                                                         20                                                  Removed Filed:     July 16, 2020
                                                                                                             Trial Date:        None Set
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                          [PROPOSED] ORDER GRANTING CONTINUANCE OF HEARING RE
                                                                                      PLAINTIFF’S DISCOVERY MOTIONS
                                                                1          Plaintiff Graciela Sanchez (“Plaintiff”) and Defendant Abbott Laboratories
                                                         12          (“Defendant”) have submitted a Joint Stipulation to Continue Hearing on Plaintiff’s
                                                         2
                                                         33          Discovery Motions, to wit: Motion for Protective Order, regarding Defendant’s
                                                         44          Request for Production of Documents (Set Two) [32], Motion to Compel the
                                                         5
                                                         65          Deposition of Defendant Person Most Qualified [33], Motion to Compel Defendant to
                                                         76          Provide Further Responses to Plaintiff’s Special interrogatories (Set One) Nos. 1-5, 7,
                                                         8
                                                         97          8, 10 [34], and Motion to Compel Defendant to Provide Further Responses to
                                                        108          Plaintiff’s Request for Production of Documents (Set One) Nos. 2-4, 9-15, 22-25, 27-
                                                        11
                                                        129          29 [35] (“Plaintiff’s Discovery Motions”), set for hearing, without appearance, on
                                                        13
                                                         10          June 2, 2021
                                                        14
                                                         11                The Court has reviewed the Joint Stipulation and Orders the following.
                           Los Angeles, California 90071-2627




                                                        15
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                        16
                                                         12                1.       The hearing on Plaintiff’s Discovery Motions shall be continued to
                                                        17
                                                         13
                                                        18                          June 16, 2021.
                                                        19
                                                         14                2.       Pursuant to Local Rule 251, the Parties’ Joint Statement re Discovery
                                                        20
                                                         15                         Disagreement shall be due on June 9, 2021.
                                                        21
                                                        22
                                                         16
                                                        23
                                                         17
                                                        24                 IT IS SO ORDERED.
                                                        25
                                                         18
                                                        26
                                                         19
                                                        27           DATED: May 26, 2021
                                                        28
                                                         20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28                                  1
                                                                     [PROPOSED] ORDER RE GRANTING CONTINUANCE OF HEARING DATE RE
                                                                                    PLAINTIFF’S DISCOVERY MOTIONS
